             I
                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                    No. 4:19-CV-62-D


DEBORAH KAUBA,                            )
                                          )
                          Plaintiff,      )
                                          )
                     v.                   )               ORDER
                                          )
TOWN OF SPRING LAKE, N.C.,                )
                                          )
                          Defendant.      )


       On June 24, 2019, the Town of Spring Lake ("defendant'' or "Town") moved to dismiss

Deborah Kauba's ("Kauba" or ''plaintiff'') due process claim in count three [D.E. 7] and filed a
                 '
memorandum in support [D.E. 8]. See Fed. R. Civ. P. 12(b)(6). Kauba did not respond.

       For the reasons set forth.in defendant's memorandum oflaw, the court GRANTS the motion

[D.E. 7] and DIS:MISSES count three.

       SO ORDERED. This J..i. day of August 2019.
